As filed with the Securities and Exchange Commission on June 12, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDERTHE SECURITIES ACT OF 1933 GTJ REIT,INC. (Exact name of registrant as specified in its charter) Maryland 20-5188065 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 60 Hempstead Avenue, West Hempstead, New York (Address of Principal Executive Offices) (Zip Code) GTJ REIT, Inc. 2017 Incentive Award Plan (Full title of the plan) Paul A. Cooper Chief Executive Officer
